Per Curiam.
In this case the appellant, Greenway Construction Co., Inc., seeks the reversal of an order of the Circuit Court for Howard County which affirmed a decision of the State Tax Commission adverse to the appellant. The appellant claimed to be entitled to the benefit of the assessment of its property at a reduced rate under Code (1957), Article 81, Sec. 19(b). *574This case is a companion to case No. 61, State Tax Comm. v. Gales, 222 Md. 543, 161 A. 2d 676. In that case we have held that Sec. 19(b) is unconstitutional. Since the special -assessment of land used for agricultural purposes could, therefore, not be validly made, the present case has become moot and the appeal should accordingly be dismissed.

Appeal dismissed, with costs.